Case 1:21-cv-00367-NGG-RML Document 1 Filed 11/13/20 Page 1 of 16 PageID #: 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X   Case No.
MAGLISE FRENCH,

                                    Plaintiff,                              COMPLAINT

                        - against -
                                                                            PLAINTIFF DEMANDS
SPECIALTYCARE, INC., and                                                    A TRIAL BY JURY
CHARLES WALKER, Individually,

                                     Defendants.
------------------------------------------------------------------------X

        Plaintiff, MAGLISE FRENCH, by her attorneys, PHILLIPS & ASSOCIATES, Attorneys

at Law, PLLC, hereby complains of the Defendants, upon information and belief, as follows:

                                         NATURE OF THE CASE

1.      Plaintiff complains pursuant to Title VII of the Civil Rights Act of 1964, as amended,

        42 U.S.C. § 2000e, et. seq. (“Title VII”), as amended by the Pregnancy Discrimination

        Act of 1978 (the "PDA"), 42 U.S.C. § 2000e(k); the Americans with Disabilities Act of

        1990, 42 U.S.C. § 12101, et seq. (“ADA”); the New York State Human Rights Law,

        New York State Executive Law § 296, et seq. (“NYSHRL”); and the New York City

        Human Rights Law, New York City Administrative Code § 8-502(a), et. seq., and seeks

        damages to redress the injuries she has suffered as a result of being discriminated

        against on the basis of her disability, gender and pregnancy and being terminated by

        her employer in retaliation for complaining of discrimination.

                                      JURISDICTION AND VENUE

2.      Jurisdiction of this Court is proper under 42 U.S.C. § 2000e-5(f)(3), 42 U.S.C. §12101, et

        seq. and 28 U.S.C. §§ 1331 and 1343 as it arises under the laws of the United States and
Case 1:21-cv-00367-NGG-RML Document 1 Filed 11/13/20 Page 2 of 16 PageID #: 2




      is an action to recover damages or other relief under an Act of Congress providing for the

      protection of civil rights.

3.    The Court has supplemental jurisdiction over Plaintiff’s claims brought under state and

      city law pursuant to 28 U.S.C. § 1367.

4.    Venue is proper in this district in that a substantial part of the events or omissions giving

      rise to the claims occurred within the Southern District of the State of New York. 28

      U.S.C. § 1391(b).

                             PROCEDURAL PREREQUISITES

5.    Plaintiff filed charges of discrimination upon which this Complaint is based with the

      Equal Employment Opportunities Commission (“EEOC”) on 5/8/2020.

6.    Plaintiff received a Notice of Right to Sue from the EEOC, dated 9/24/2020, with respect

      to the herein charges of discrimination. A copy of the Notice is annexed hereto as Exhibit

      A.

7.    This Action is being commenced within 90 days of receipt of said Right to Sue.

8.    Contemporaneously with the filing of this Complaint, Plaintiff mailed a copy of the

      Complaint to the New York City Commission on Human Rights (“NYCCHR”) and the

      Office of the Corporation Counsel of the City of New York (“Corporation Counsel”)

      pursuant to the notice requirements of Section 8-502 of the New York City

      Administrative Code. A copy of the certificate of service of the complaint on the

      NYCCHR and the Corporation Counsel is annexed hereto as Exhibit B.

                                            PARTIES

9.    At all times relevant, Plaintiff is and was a resident of the State of New York and Kings

      County.




                                               2
Case 1:21-cv-00367-NGG-RML Document 1 Filed 11/13/20 Page 3 of 16 PageID #: 3




10.   At all times relevant, Defendant SPECIALTYCARE, INC., (“SPECIALTYCARE”) was

      and is a foreign business corporation incorporated in the state of Delaware with its

      principal headquarters located at 3 Maryland Farms, Suite 200, Brentwood, TN 37027.

11.   Defendant SPECIALTYCARE is, and has been at all relevant times herein, a medical

      support services company that provides various medical resources, including medical

      care, staffing, data, and other support services to hospitals and other medical facilities.

12.   At all times relevant, Defendant SPECIALTYCARE “employs” fifteen or more

      employees and is thus an “employer” within the meaning of Title VII, ADA, the

      NYSHRL, and the NYCHRL.

13.   At all times relevant, Defendant SPECIALTYCARE operates business pursuant to, by

      virtue of, the laws of the State of New York and staffs employees, including Plaintiff, to

      work in the New York-Presbyterian Brooklyn Methodist Hospital located at 506 6th

      Street, Brooklyn, New York, 11215.

14.   At all times relevant, Defendant Charles Walker (“WALKER”) is and was an employee

      of Defendant SPECIALTYCARE holding the position of Clinical Manager.

15.   At all times relevant, Defendant WALKER was Plaintiff’s manager and had the ability to

      make decisions regarding the terms and conditions of Plaintiff’s employment. Defendant

      WALKER is being sued herein in his official and individual capacities.

16.   Defendant SPECIALTYCARE and Defendant WALKER are collectively referred to

      herein as Defendants.

17.   At all times relevant hereto, Plaintiff was an employee of Defendants.

18.   At all times relevant hereto, Plaintiff and Defendant WALKER worked at the location

      506 6th Street, Brooklyn, New York, 11215.




                                                3
Case 1:21-cv-00367-NGG-RML Document 1 Filed 11/13/20 Page 4 of 16 PageID #: 4




                                     MATERIAL FACTS

19.   On or about December 13, 2015, Plaintiff began working for Defendant

      SPECIALTYCARE first as a Central Processing Technician earning an hourly rate of

      $18. Shortly after, Plaintiff was promoted to Lead Sterile Processing Technician earning

      $24.28 an hour.

20.   Defendant SPECIALTYCARE paid Plaintiff an approximate salary of $51,000.

21.   During Plaintiff’s four years of employment, Plaintiff has always been an above-

      satisfactory employee and is otherwise qualified to perform the duties of her

      employment.

22.   On or about June 2019, Plaintiff found out she was pregnant.

23.   On or about June 2019, Plaintiff informed Defendant SPECIALTYCARE of her

      pregnancy.

24.   Plaintiff also began the process of applying for FMLA leave for her pregnancy and after

      the birth of a child, further putting Defendants on notice.

25.   Plaintiff had a high-risk pregnancy. Per her primary care-doctor orders, Plaintiff was

      required to limit what she can carry to 10 pounds or less and standing no more than two

      continuous hours.

26.   On or about the last week of July 2019, Plaintiff was approached by the department

      manager, Defendant WALKER.            Defendant WALKER asked to speak to Plaintiff

      privately.

27.   Plaintiff stepped outside with Defendant WALKER to speak with him privately.

      Defendant WALKER had a smirk on his face and asked Plaintiff if she was pregnant.

      Plaintiff confirmed. Plaintiff felt very uncomfortable.




                                                4
Case 1:21-cv-00367-NGG-RML Document 1 Filed 11/13/20 Page 5 of 16 PageID #: 5




28.   Defendant WALKER asked Plaintiff who was the father of her baby. Plaintiff was

      offended. Plaintiff responded that she has a boyfriend, in a relationship with her

      boyfriend, and that he was the father of her baby. Plaintiff did not understand why

      Defendant WALKER was asking such invasive and personal questions.

29.   Defendant WALKER continued with questions that were increasingly egregious and

      inappropriate. Defendant WALKER insisted Plaintiff name the identity of the father of

      Plaintiff’s unborn child. Plaintiff responded that she didn’t think it was any of Defendant

      WALKER’s business. Defendant WALKER was not deterred.

30.   Defendant WALKER continued to press and harass Plaintiff. He started guessing names

      and asking Plaintiff to confirm or deny his guesses. He then asked Plaintiff if the child’s

      father worked in the same department. Plaintiff felt humiliated and offended.

31.   Defendant WALKER then revealed to Plaintiff that someone from the Operations

      Department shared with him that Plaintiff’s baby was fathered by Taniel (last name

      unknown), a colleague who works in Plaintiff’s department. Plaintiff responded that it

      was not Taniel.

32.   Defendant WALKER continued to press and asked Plaintiff one more time whether she

      was sure it wasn’t Taniel (last name unknown) before he finally let the issue go and

      allowed Plaintiff to leave.

33.   The following week, Plaintiff reached out to Defendant SPECIALTYCARE’s human

      resource department (“HR”). Plaintiff reported to HR about the harassing, discriminatory

      and invasive questions Defendant WALKER directed towards her.




                                               5
Case 1:21-cv-00367-NGG-RML Document 1 Filed 11/13/20 Page 6 of 16 PageID #: 6




34.   HR apologized to Plaintiff and explained that Defendant WALKER had brought up the

      pregnancy concern to HR, but that he did not handle the concern appropriately and went

      too far.

35.   Plaintiff also learned Defendant WALKER had also approached her colleague, Taniel

      (last name unknown), and asked whether Taniel (last name unknown) is the father of

      Plaintiff’s child.

36.   Plaintiff was a victim of tarnishing office gossip and resulted in Plaintiff feeling severely

      emotional and mentally distressed.

37.   Plaintiff was unfairly mistreated and targeted by management because of her pregnancy.

38.   On September 18, 2019, at a staff meeting, Defendant WALKER and Anita (last name

      unknown) instructed all employees that every employee needed to equally work on heavy

      and light work trays.

39.   After the meeting, Plaintiff approached and reminded Defendant WALKER that her

      doctor restricted her from lifting anything more than 10 pounds, as well as limited to

      standing no more than two hours on her feet every day because of her pregnancy.

      Defendant WALKER was dubious and asked whether Plaintiff had a doctor’s note stating

      this restriction.

40.   Plaintiff confirmed she had a doctor’s note and keeps a copy of the documents listing her

      restrictions in her locker at work. Plaintiff was under the impression and understanding

      that Defendant WALKER was made aware of her medical restrictions because he had

      been back and forth with HR to get Plaintiff’s FMLA leave approved.

41.   Defendant WALKER requested to see Plaintiff’s doctor note placing her on restriction

      due to her pregnancy which she provided.




                                               6
Case 1:21-cv-00367-NGG-RML Document 1 Filed 11/13/20 Page 7 of 16 PageID #: 7




42.   The next day, on September 19, 2019, Defendants terminated Plaintiff’s employment.

43.   Plaintiff was emotionally and mentally distraught from Defendants’ pregnancy

      discrimination, hostile work environment, retaliation and wrongful termination. As a

      result, on October 12, 2019, Plaintiff went into premature labor. Plaintiff was not due

      until January 2020.

44.   Plaintiff was discriminated because of her gender (pregnancy) and her pregnancy related

      disability.

45.   It was clear and apparent that it is more likely than not that the reason for the adverse

      personnel action, i.e. Plaintiff’s employment termination, was based on unlawful

      discrimination.

46.   Defendants had no non-discriminatory reason for terminating Plaintiff’s employment.

47.   Plaintiff understood her termination to be because of her pregnancy and disability, in

      addition to her complaints of Defendant WALKER’s harassment and discrimination.

48.   Plaintiff took this employment termination as retaliation for engaging in a protected

      activity.

49.   Plaintiff made it clear to Defendants that her work restrictions were due only to her

      pregnancy-related condition.

50.   Instead of granting Plaintiff her requested accommodation of a weight lifting limit and

      limit the period of standing, Defendants discharged Plaintiff.

51.   Defendants’ discriminatory and retaliatory termination of Plaintiff’s employment was due

      to her pregnancy.




                                               7
Case 1:21-cv-00367-NGG-RML Document 1 Filed 11/13/20 Page 8 of 16 PageID #: 8




52.   Upon information and belief, Defendants are aware of their obligations under the Title

      VII, Americans With Disabilities Act, The New York State and New York City Human

      Rights Law(s).

53.   Defendants are aware of their legal duty and obligation to engage in an interactive

      process and to assess an employee’s need for accommodations when the employee places

      Defendants on notice of a medical need/disability, which prevents the employee from

      continuing to work.

54.   Defendants made no assessment of Plaintiff’s disability, the needs of her pregnancy and

      whether any reasonable accommodation can be made.

55.   Defendants made no assessment to determine if an accommodation to Plaintiff would

      cause them undue hardship, difficulty, or expense.

56.   As a result of Defendants’ actions, Plaintiff feels extremely humiliated, degraded,

      victimized, embarrassed, and emotionally distressed.

57.   Defendants’ actions and conduct were more likely than not that their actions were

      motivated by a discriminatory intent and intended to harm Plaintiff.

58.   As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

      continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

      damages which such employment entails, and Plaintiff has also suffered future pecuniary

      losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

      pecuniary losses. Plaintiff further experienced severe emotional and physical distress.

59.   Defendants acted intentionally and intended to harm Plaintiff.

60.   As a result of the above, Plaintiff has been damaged in an amount in excess of the

      jurisdiction of the Court.




                                               8
Case 1:21-cv-00367-NGG-RML Document 1 Filed 11/13/20 Page 9 of 16 PageID #: 9




61.   As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law, Plaintiff demands punitive damages as against all Defendants,

      jointly and severally.

                            AS A FIRST CAUSE OF ACTION
                          FOR DISCRIMINATION UNDER TITLE VII

62.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this Complaint.

63.   Title VII of the Civil Rights Act of 1964, as amended 42 U.S.C. § 2000e(k) provides, in

      pertinent part, that:

              The terms "because of sex" or "on the basis of sex" include, but are
              not limited to, because of or on the basis of pregnancy, childbirth, or
              related medical conditions; and women affected by pregnancy,
              childbirth, or related medical conditions shall be treated the same for
              all employment-related purposes, including receipt of benefits under
              fringe benefit programs, as other persons not so affected but similar
              in their ability or inability to work, and nothing in section 703(h) of
              this title [42 USCS § 2000e-2(h)] shall be interpreted to permit
              otherwise.

64.   At all times relevant to the Complaint, while employed, Plaintiff endured a

      discriminatory work environment insofar as Plaintiff was subjected to differential

      treatment, discriminatory/unfair disciplines, adverse employment actions, scrutiny and

      other discriminatory/retaliatory actions– due to Plaintiff’s pregnancy, gender/sex and

      disabilities.

65.   Defendant SPECIALTYCARE engaged in an unlawful discriminatory practice by

      retaliating and otherwise discriminating against Plaintiff because of Plaintiff’s opposition to

      unlawful employment practices by discriminating against Plaintiff because of her gender

      (pregnancy).

66.   Plaintiff is entitled to the maximum amount allowed under this statute.



                                                9
Case 1:21-cv-00367-NGG-RML Document 1 Filed 11/13/20 Page 10 of 16 PageID #: 10




                           AS A SECOND CAUSE OF ACTION
                         FOR RETALIATION UNDER TITLE VII

 67.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this Complaint.

 68.   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a) provides

       that it shall be unlawful employment practice for an employer:

              (1) to discriminate against any of his employees . . . because [s]he
              has opposed any practice made an unlawful employment practice
              by this subchapter, or because [s]he has made a charge, testified,
              assisted or participated in any manner in an investigation,
              proceeding, or hearing under this subchapter.

 69.   Defendant SPECIALTYCARE engaged in unlawful employment practice prohibited by

       42 U.S.C. §2000e et seq. by retaliating and otherwise discriminating against Plaintiff

       because of Plaintiff’s opposition to unlawful employment practices.

 70.   Plaintiff is entitled to the maximum amount allowed under this statute.

              AS A THIRD CAUSE OF ACTION FOR DISCRIMINATION
               UNDER THE AMERICANS WITH DISABILITIES ACT

 71.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this Complaint.

 72.   Plaintiff asserts that Defendant SPECIALTYCARE violated the Americans with

       Disabilities Act of 1990 (Pub. L. 101-336), as amended.

 73.   Title 42 of the Americans with Disabilities Act of 1990, Chapter 126, Subchapter I,

       Section 12112, Discrimination [Section 102] states:

              (a) General rule. - No covered entity shall discriminate against a
              qualified individual on the basis of disability in regard to job
              application procedures, the hiring, advancement, or discharge of
              employees, employee compensation, job training, and other terms,
              conditions, and privileges of employment.




                                               10
Case 1:21-cv-00367-NGG-RML Document 1 Filed 11/13/20 Page 11 of 16 PageID #: 11




 74.   Plaintiff’s high-risk pregnancy qualifies as a disability within the meaning of the ADA.

 75.   Plaintiff had, and/or Defendant SPECIALTYCARE perceived that she had, a physical or

       mental impairment that substantially limits one or more of her major life activities.

 76.   But for Plaintiff’s disability, perceived disability and/or need for a reasonable

       accommodation, Defendant SPECIALTYCARE would not have terminated her

       employment.

 77.   Plaintiff has further experienced severe emotional and physical distress.

 78.   As such, Plaintiff has been damaged as set forth herein and is entitled to the maximum

       award of damages under this law.

               AS A FOURTH CAUSE OF ACTION FOR RETALIATION
               UNDER THE AMERICANS WITH DISABILITIES ACT

 79.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint.

 80.   The ADA prohibits retaliation, interference, coercion, or intimidation against employee,

       who engages in protected activity.

 81.   42 U.S.C. § 12203 provides:

              Retaliation. No person shall discriminate against any individual
              because such individual has opposed any act or practice made
              unlawful by the chapter or because such individual made a charge,
              testified, assisted, or participated in any manner in an investigation,
              proceeding, or shearing under the chapter.

              Interference, coercion, or intimidation. It shall be unlawful to
              coerce, intimidate, threaten, or interfere with any individual in the
              exercise or enjoyment of, or on account of her or her having
              exercised or enjoyed, or on account of her or her having aided or
              encouraged any other individual in the exercise or enjoyment of,
              any right granted or protected by the chapter.




                                                11
Case 1:21-cv-00367-NGG-RML Document 1 Filed 11/13/20 Page 12 of 16 PageID #: 12




 82.   Defendant SPECIALTYCARE were aware that Plaintiff was pregnant and that her

       pregnancy was high risk.

 83.   This protected activity should put Defendant SPECIALTYCARE on notice that

       reasonable accommodation should be made for Plaintiff.

 84.   However, Defendant SPECIALTYCARE did not make any reasonable accommodation

       for Plaintiff.

 85.   Defendant SPECIALTYCARE retaliated against Plaintiff by discharging Plaintiff’s

       employment.

 86.   As such, Plaintiff has been damaged as set forth herein and is entitled to the maximum

       award of damages under this law.

                AS A FIFTH CAUSE OF ACTION FOR DISCRIMINATION
                  UNDER THE NEW YORK STATE EXECUTIVE LAW

 87.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this Complaint.

 88.   New York State Executive Law § Executive Law § 296 provides that,

               It shall be an unlawful discriminatory practice: (a) For an employer
               or licensing agency, because of an individual's age, race, creed,
               color, national origin, sexual orientation, military status, sex,
               disability, predisposing genetic characteristics, marital status, or
               domestic violence victim status, to refuse to hire or employ or to
               bar or to discharge from employment such individual or to
               discriminate against such individual in compensation or in terms,
               conditions or privileges of employment.

 89.   Defendants engaged in an unlawful discriminatory practice by discriminating against the

       Plaintiff because of her disability, pregnancy and gender (female).

 90.   Further, Defendants ignored Plaintiff’s complaints and did nothing to protect Plaintiff

       against the discriminatory and hostile work environment.




                                                12
Case 1:21-cv-00367-NGG-RML Document 1 Filed 11/13/20 Page 13 of 16 PageID #: 13




 91.   Plaintiff is entitled to the maximum amount of damages allowed under this statute.

                 AS A SIXTH CAUSE OF ACTION FOR RETALIATION
                 UNDER THE NEW YORK STATE EXECUTIVE LAW

 92.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint.

 93.   New York State Executive Law § 296(1)(e) provides that, “It shall be an unlawful

       discriminatory practice for any person engaged in any activity to which this section

       applies to retaliate or discriminate against any person because he or she has filed a

       complaint, opposed, testified, or assisted in any proceeding under this article.”

 94.   Defendants engaged in an unlawful discriminatory practice by retaliating against Plaintiff

       because of her opposition to the unlawful employment practices of the Defendants.

 95.   Plaintiff is entitled to the maximum amount allowed under this statute.

                          AS A SEVENTH CAUSE OF ACTION
                  UNDER THE NEW YORK STATE EXECUTIVE LAW
                 (Aider and Abettor Liability - Against Individual Defendant)

 96.   Plaintiff repeats, reiterates and realleges each and every allegation made in the above

       paragraphs of this Complaint as if more fully set forth herein at length.

 97.   New York State Executive Law §296(6) provides that it shall be an unlawful

       discriminatory practice: "For any person to aid, abet, incite compel or coerce the doing of

       any acts forbidden under this article, or attempt to do so."

 98.   Defendant WALKER violated the section cited herein as set forth.

             AS AN EIGHTH CAUSE OF ACTION FOR DISCRIMINATION
              UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

 99.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint.




                                                13
Case 1:21-cv-00367-NGG-RML Document 1 Filed 11/13/20 Page 14 of 16 PageID #: 14




 100.   The New York City Administrative Code § 8-107(1) provides that:

               It shall be an unlawful discriminatory practice: (a) For an employer
               or an employee or agent thereof, because of the actual or perceived
               age, race, creed, color, national origin, gender, disability, marital
               status, partnership status, caregiver status, sexual orientation,
               uniformed service, or alienage or citizenship status of any person,
               to refuse to hire or employ or to bar or to discharge from
               employment such person or to discriminate against such person in
               compensation or in terms, conditions or privileges of employment.

 101.   Defendants engaged in an unlawful discriminatory practice in violation of New York City

        Administrative Code §8-107(1)(a) by creating and maintaining discriminatory working

        conditions, and otherwise discriminating against Plaintiff of her gender and pregnancy,

        resulting in a failure to grant her request for a reasonable accommodation and Plaintiff’s

        unlawful termination.

 102.   Plaintiff is entitled to the maximum amount allowed under this statute.

                AS A NINTH CAUSE OF ACTION FOR RETALIATION
               UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

 103.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

        this complaint.

 104.   The New York City Administrative Code § 8-107(7) provides that it shall be unlawful

        discriminatory practice: “For an employer . . . to discriminate against any person because

        such person has opposed any practices forbidden under this chapter. . .”

 105.   Defendants engaged in an unlawful discriminatory practice in violation of New York City

        Administrative Code § 8-107(7) by retaliating against Plaintiff because of Plaintiff’s

        opposition to the unlawful employment practices of Plaintiff’s employer.

 106.   Plaintiff is entitled to the maximum amount allowed under this statute.




                                                14
Case 1:21-cv-00367-NGG-RML Document 1 Filed 11/13/20 Page 15 of 16 PageID #: 15




                AS A TENTH CAUSE OF ACTION FOR DISCRIMINATION
                UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                  (Aider and Abettor Liability - Against Individual Defendant)

 107.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

        this complaint.

 108.   The New York City Administrative Code § 8-107(6) provides that it shall be unlawful

        discriminatory practice: "For any person to aid, abet, incite, compel; or coerce the doing

        of any of the acts forbidden under this chapter, or attempt to do so."

 109.   Defendant WALKER engaged in an unlawful discriminatory practice in violation of New

        York City Administrative Code § 8-107(6) by aiding, abetting, inciting, compelling and

        coercing the above discriminatory, unlawful and retaliatory conduct.

 110.   Defendant WALKER violated the section cited herein as set forth.

                                       PUNITIVE DAMAGES

 111.   Defendants’ conduct was malicious, willful, outrageous, and conducted with full

        knowledge of the law.

 112.   As such, punitive damages are appropriate as a result of Defendants’ above-described

        conduct and Plaintiff demands Punitive Damages as against all Defendants.

                                           JURY DEMAND

 113.   Plaintiff requests a jury trial on all issues to be tried.

 WHEREFORE, Plaintiff respectfully requests a judgment against the Defendant:

 A.     Declaring that Defendants engaged in unlawful employment practices prohibited by the

        Title VII of the Civil Rights Act of 1964, Americans with Disabilities Act, New York

        State Human Rights Law, and the New York City Administrative Code, in that

        Defendants discriminated and retaliated against Plaintiff on the basis of her disability,




                                                    15
Case 1:21-cv-00367-NGG-RML Document 1 Filed 11/13/20 Page 16 of 16 PageID #: 16




       pregnancy and gender that ultimately resulted in Plaintiff’s unlawful termination;

 B.    Awarding damages to Plaintiff for all lost wages and benefits resulting from Defendants’

       unlawful discrimination, retaliation, and conduct and to otherwise make Plaintiff whole

       for any losses suffered as a result of such unlawful employment practices;

 C.    Awarding Plaintiff compensatory damages related to injuries suffered as per Plaintiff’s

       State and City-law claims;

 D.    Awarding Plaintiff compensatory damages for mental, emotional and physical injury,

       distress, pain and suffering and injury to her reputation in an amount to be proven;

 E.    Awarding Plaintiff punitive damages;

 F.    Awarding Plaintiff attorneys’ fees, costs, disbursements, and expenses incurred in the

       prosecution of the action; and

 G.    Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

       proper to remedy the Defendants’ unlawful employment practices.

 Dated: New York, New York
        November 13, 2020
                                                    PHILLIPS & ASSOCIATES,
                                                    ATTORNEYS AT LAW, PLLC

                                             By:    __/s/ Lisa Skruck________________
                                                    Lisa Skruck, Esq.
                                                    Irene Chan, Esq.,
                                                    Attorneys for Plaintiff
                                                    585 Stewart Avenue, Suite 330
                                                    Garden City, NY 11530
                                                    (516) 365-3731
                                                    lskruck@tpglaws.com
                                                    ichan@tpglaws.com




                                               16
